 328 NLRB No. 1001NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.SER Jobs for Progress, Inc. and M. Cheryl Kirby.Case 16ŒCAŒ19638Œ1June 18, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Charging Party on Novem-ber 17, 1998, the General Counsel of the National LaborRelations Board issued a complaint on April 19, 1999,against SER Jobs for Progress, Inc., the Respondent,
alleging that it has violated Section 8(a)(1) of the Na-tional Labor Relations Act.  Although properly servedcopies of the charge and complaint, the Respondent
failed to file an answer.On May 14, 1999, the General Counsel filed a Motionfor Default Judgment with the Board.  On May 18, 1999,the Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed no re-sponse.  The allegations in the motion are therefore un-disputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Default JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Default Judgment disclose that the Region, byletters dated April 20 and May 4, 1999, notified the Re-spondent that unless an answer was received by May 10,1999, a Motion for Default Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Default Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Austin, Texas, hasbeen engaged in the business of providing job training
and placement services.  During the 12 months preceding
the issuance of the complaint, the Respondent, in con-ducting its business operations, provided services valuedin excess of $50,000 directly to customers located out-side the State of Texas.  We find that the Respondent isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe Respondent, by its director of operations, SafarGerabagi, about May 22, 1998, threatened employeeswith termination if they complained to the Respondent™sboard of directors regarding work-related problems;
about July 3, 1998, threatened an employee with unspeci-fied reprisals if she continued to discuss work-relatedproblems with other employees; and about July 7, 1998,
threatened an employee with unspecified reprisals if that
employee continued to discuss morale problems on the
job with other employees.About July 5 and 6, 1998, employees Grace Mata-mores-Poore, Christina Vasquez, Margie Pena, JudyHostetler, and Lane Yardley complained to the Respon-dent regarding the wages, hours, and working conditionsof the Respondent™s employees by reporting to the Re-spondent its employees™ concerns regarding the alteringof Job Training Partnership Act records.About July 6, 1998, the Respondent terminated em-ployee Mary Holder, and since such date has failed andrefused to reinstate or offer to reinstate said employee to
her former or substantially equivalent position of em-ployment.About July 8, 1998, the Respondent terminated GraceMatamores-Poore, Christina Vasquez, Margie Pena, JudyHostetler, and Lane Yardley, and since such time hasfailed and refused to reinstate or offer to reinstate theseemployees to their former or substantially equivalent
positions of employment.The Respondent engaged in the conduct describedabove because its employees engaged in protected con-certed activities or because the Respondent believed thatits employees engaged in protected concerted activities,
and to discourage its employees from engaging in these
activities.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed themin Section 7 of the Act and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(1)by discharging employees Mary Holder, Grace Mata-mores-Poore, Christina Vasquez, Margie Pena, JudyHostetler, and Lane Yardley, we shall order the Respon-dent to offer the discriminatees full reinstatement to their DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2former jobs, or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to theirseniority or any other rights or privileges previously en-joyed, and to make them whole for any loss of earningsand other benefits suffered as a result of the discrimina-tion against them.  Backpay shall be computed in accor-dance with F. W. Woolworth Co., 90 NLRB 289 (1950),with interest as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).  The Respondent shallalso be required to expunge from its files any and allreferences to the unlawful discharges, and to notify the
discriminatees in writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, SER Jobs for Progress, Inc., Austin, Texas,its officers, agents, successors, and assigns, shall1. Cease and desist from(a)  Threatening employees with termination if theycomplain to the Respondent™s board of directors regard-ing work-related problems, and threatening employeeswith unspecified reprisals if they discuss work-related
problems or morale problems on the job with other em-ployees.(b)  Discharging or otherwise discriminating againstany employee for engaging in protected concerted activ-ity.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  Within 14 days from the date of this Order, offerMary Holder, Grace Matamores-Poore, ChristinaVasquez, Margie Pena, Judy Hostetler, and Lane Yard-ley, full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,
without prejudice to their seniority or any other rights or
privileges previously enjoyed.(b) Make Mary Holder, Grace Matamores-Poore,Christina Vasquez, Margie Pena, Judy Hostetler, andLane Yardley whole for any loss of earnings and otherbenefits suffered as a result of the discrimination against
them, in the manner set forth in the remedy section of the
decision.(c) Within 14 days from the date of this Order, removefrom its files any reference to the unlawful discharges ofMary Holder, Grace Matamores-Poore, ChristinaVasquez, Margie Pena, Judy Hostetler, and Lane Yard-ley, and within 3 days thereafter, notify each of them inwriting that this has been done and that the discharges
will not be used against them in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e) Within 14 days after service by the Region, post atits facility in Austin, Texas, copies of the attached noticemarked ﬁAppendix.ﬂ1  Copies of the notice, on formsprovided by the Regional Director for Region 16, afterbeing signed by the Respondent™s authorized representa-tive, shall be posted by the Respondent and maintainedfor 60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced orcovered by any other material.  In the event that, duringthe pendency of these proceedings, the Respondent hasgone out of business or closed the facility involved in
these proceedings, the Respondent shall duplicate and
mail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by theRespondent at any time since May 22, 1998.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. June 18, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.Section 7 of the Act gives employees these rights.To organize                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ SER JOBS FOR PROGRESS, INC.3To form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WE WILL NOT threaten our employees with terminationif they complain to the Respondent™s board of directorsregarding work-related problems, or threaten our em-ployees with unspecified reprisals if they discuss work-related problems or morale problems on the job with
other employees.WE WILL NOT discharge or otherwise discriminateagainst any employee for engaging in protected con-certed activity.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days from the date of the Board™sOrder, offer Mary Holder, Grace Matamores-Poore,Christina Vasquez, Margie Pena, Judy Hostetler, andLane Yardley, full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equivalent
positions, without prejudice to their seniority or any
other rights or privileges previously enjoyed.WE WILL make Mary Holder, Grace Matamores-Poore,Christina Vasquez, Margie Pena, Judy Hostetler, andLane Yardley whole for any loss of earnings and otherbenefits suffered as a result of the discrimination against
them, with interest.SER JOBS FOR PROGRESS, INC.`